DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-32 in the reply filed on 3/8/2021 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be place on the examiner.  This is not found persuasive because the different inventions require different fields of search and different search techniques that would place an undue burden on the examiner. Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites the limitation "the selected EVA release rate control layer composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 18-20, 22-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forgac et al (U.S. Application Publication No. 2005/0230415).
Forgac discloses a closure for a container, the closure comprising: a carbon dioxide emitter; and a release rate control layer configured to control release of carbon dioxide from the carbon dioxide emitter into the container when the closure is coupled to the container (par. 37), a bore with the carbon dioxide emitter seated within the bore, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12, 15, 21, 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac et al. (U.S. Application Publication No. 2005/0230415).
Regarding claims 7, 9-12, 31 and 32, Forgac teaches manufacturing the carbon dioxide emitter with various, materials, acids, coatings and additives (par. 30, par.41).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed materials in order to adjust the cost of the closure, in order to adjust the carbonation if the liquid within the vessel and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 15 and 21, Forgac teaches manufactured the closure to adjust shelf life (par. 46).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with more material or thickness to adjust shelf life, since differences in concentration will not support patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 26-29, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure and container with different sizes, in order to adjust how much material could be held in the container and how much fluid could be poured through the opening in the container, and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac in view of Anderson et al. (U.S. Patent No. 8,877,872).
Forgac fails to teach a dry lubricant including magnesium stearate.
Anderson teaches that it is known on the art to manufacture components with dry lubricant (col. 15, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with a dry lubricant, in order to reduce damage to the carbon dioxide emitter. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lubricant with magnesium stearate, in order to adjust the cost of the deice and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac in view of Jupin et al. (U.S. Application Publication No. 2010/0000901).
Forgac fails to teach an additive including an optical tracer.
Jupin teaches that it is known on the art to manufacture components optical tracers (par. 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with an optical tracer, so that the components could be traced during production.

Conclusion

	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733